The state sued the Southern Kansas Railroad Company of Texas to recover penalties for failure to maintain a closet at Washburn station for seventeen weeks. The District Court gave judgment for defendant, but the Court of Civil Appeals reversed that judgment and rendered judgment against the railroad company for the statutory penalties. This court held, in the case of Missouri, Kansas  Texas Railway Company of Texas v. State, No. 1675, that the statute imposing the penalties is void. For the reason assigned in that opinion the judgment of the Court of Civil Appeals is reversed and the judgment of the District Court is affirmed.
Reversed, and Judgment of District Court Affirmed. *Page 438